[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 10-14607         ELEVENTH CIRCUIT
                           Non-Argument Calendar        JUNE 1, 2011
                         ________________________        JOHN LEY
                                                          CLERK
                  D.C. Docket No. 6:03-cr-00210-ACC-GJK-2

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

MICHAEL JAMES MONTGOMERY,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (June 1, 2011)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Tracy N. DaCruz, appointed counsel for Michael James Montgomery in this

18 U.S.C. § 3582(c)(2) proceeding, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

district court’s order denying Montgomery a sentence reduction under

§ 3582(c)(2) is AFFIRMED.




                                          2